United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4145
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             William Roderick Worrels

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                              Submitted: April 5, 2017
                               Filed: April 11, 2017
                                   [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and LOKEN, Circuit Judges.
                       ____________

PER CURIAM.

      William Worrels appeals from the sentence the District Court1 imposed after
revoking his supervised release. The court sentenced him to ten months in prison and

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
fifty-five months of supervised release. On appeal, Worrels’s counsel argues that the
revocation sentence is unreasonable and has moved for leave to withdraw.

       We conclude that the District Court did not abuse its discretion and that the
sentence is not substantively unreasonable. See United States v. Growden, 663 F.3d
982, 984 (8th Cir. 2011) (per curiam) (standard of review). Both the prison term and
the supervised-release term are within the statutory limits, and the prison term is
within the applicable advisory U.S. Sentencing Guidelines range. See United States
v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009) (applying a presumption of substantive
reasonableness to a revocation sentence within the Guidelines range). We affirm the
judgment, and we grant counsel’s motion to withdraw.
                        ______________________________




                                         -2-